Case: 17-60597       Document: 00514638850         Page: 1     Date Filed: 09/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                     No. 17-60597                               FILED
                                   Summary Calendar                     September 12, 2018
                                                                           Lyle W. Cayce
NORMA BUSTILLO-RAMIREZ,                                                         Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 710 284


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Norma Bustillo-Ramirez, a native and citizen of Honduras, petitions for
review of the Board of Immigration Appeals’ (BIA) dismissal of her appeal from
the immigration judge’s (IJ) denial of her application for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT).                               She
challenges, however, only the BIA’s: affirming the IJ’s finding she failed to
show her membership in a particular social group was a central reason for her


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60597     Document: 00514638850     Page: 2     Date Filed: 09/12/2018


                                  No. 17-60597

past persecution by a local gang; and ruling she waived her challenge to the
IJ’s denial of CAT relief.
      Just the BIA’s decision is reviewed, except to the extent the “IJ’s decision
ha[d] some impact on the BIA’s decision”. Wang v. Holder, 569 F.3d 531, 536
(5th Cir. 2009). Factual findings are reviewed under the substantial-evidence
standard; legal questions, de novo. Orellana-Monson v. Holder, 685 F.3d 511,
517–18 (5th Cir. 2012).
      Under the substantial-evidence standard, an immigration court’s factual
findings may not be reversed unless “the evidence was so compelling that no
reasonable factfinder could conclude against it”. Wang, 569 F.3d at 537; 8
U.S.C. § 1252(b)(4)(B).      In that regard, Bustillo has the burden of
demonstrating the evidence compels a contrary conclusion. Zhao v. Gonzales,
404 F.3d 295, 306 (5th Cir. 2005).
      The IJ found the local gang had not been motivated to persecute Bustillo
and her family based on their membership in a particular social group, but was
instead driven by a desire to increase the gang’s power, influence, and ability
to sell drugs without detection. Bustillo contends the gang was evidently
motivated by her family’s refusal to help the gang’s drug-trafficking activities
because the gang persisted in targeting Bustillo and her family, even after,
according to Bustillo, they were no longer able to benefit the gang criminally
or financially. She fails to show the record compels a conclusion contrary to
the IJ’s finding in that regard. E.g., id.
      Bustillo’s brief to the BIA, for which she had counsel, made a general
statement that she was appealing from the IJ’s denial of her applications for
asylum, withholding of removal, and CAT relief.            Her stated issues and
arguments, however, were directed solely at the IJ’s denial of asylum,
specifically, whether she had established past persecution due to her



                                        2
    Case: 17-60597    Document: 00514638850     Page: 3   Date Filed: 09/12/2018


                                 No. 17-60597

membership in a particular social group. She did not brief to the BIA any
grounds for CAT relief. Accordingly, the BIA did not err by holding she waived
any challenge to the IJ’s denial of that relief. E.g., Osibamowo v. Holder, 374
F. App’x 544, 544–45 (5th Cir. 2010); In re Z-Z-O-, 26 I. & N. Dec. 586, 586 n.1
(B.I.A. 2015).
      DENIED.




                                       3